In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-16-00132-CV
                          ____________________


                   IN RE ROBERT CHARLES KRAMER

_______________________________________________________         ______________

                   On Appeal from the 317th District Court
                         Jefferson County, Texas
                         Trial Cause No. F-225237
________________________________________________________         _____________

                                    ORDER

      Robert Charles Kramer (“Relator”) filed a petition for writ of mandamus.

Relator is a party in Cause No. F-225237, In the Matter of the Marriage of Robert

Charles Kramer and Nancy Lynn Kramer and in the Interest of S.L.K. Relator

seeks a writ compelling the Judge of the 317th District Court to vacate his

discovery rulings and orders requiring production of certain documents and

information. We note our jurisdiction over this matter and the parties. See Tex.

Gov’t Code Ann. § 22.221 (West 2004).



                                        1
        Relator filed an emergency motion for temporary relief. Relator alleges that

prejudice will result if production of documents and information occurs before the

issues raised in the petition for writ of mandamus can be resolved.

        The Court finds temporary relief is necessary to prevent undue prejudice. It

is ORDERED that the discovery pertaining to the production of Robert Kramer’s

personnel records, medical records, pharmacy records, and related requests made

by Nancy Kramer, including the deposition on written questions served upon Dr.

Luis Glenn Taylor, Dr. Kevin Dean, Malley’s Family Pharmacy, McMakin

Pharmacy, CVS/Pharmacy, Beaumont Bone and Joint Institute, and the request for

the cell phone records or the forensic examination, download, and review or

production of the cell phone is STAYED until our Opinion issues or until further

order of this Court. See Tex. R. App. P. 52.10(b). No bond is required of Relator

as a condition to any relief herein granted.

        The response of the real party in interest, Nancy Lynn Kramer, is due May 5,

2016.

        MOTION FOR TEMPORARY RELIEF GRANTED.

        ORDER ENTERED April 25, 2016.

                                                               PER CURIAM


Before McKeithen, C.J., Kreger and Johnson, JJ.
                                          2